Title: From Alexander Hamilton to Rufus Graves, 11 June 1799
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            New York June 11. 1799
          
          My circular of the 31 of March professes to  transmit profers offers a plan for the Division and subdivision of the Circle, within which your Regiment is to be raised. When that letter was written it was supposed that materials for a perfect plan would speedily have been proposed obtained; but prev peculiar circumstances not necessary to be specified, have disappointed that expectation. The plan transmitted as you will see is deficient as far as part and perhaps not extremely well digested as to the remainder. will probably be found particularly defective as it regards the state of vermont. As to New Hampshire & Rhode  it is hoped there are no material faults—It is left with you and your Field Officers to subdivide the state of Vermont anew in such manner as your information shall lead you to think most adviseable best—and If you think shall judge amendments in the distribution of New Hampshire and Rhode Island to be plan expedient, you will suggest them. In fixing upon the selecting places of rendezvous you will carefuly consult the facility and cheapness of supply
          In New Hampshire, Jacob Sheaff Esqr. of Portsmouth N Hampshire is Agent for the War Department Isaac Waldron, Contractor for that state—In Vermont Elijah Payne Esqr. is Agent—as yet no contractor is known to have been engaged—In Rhode Island Archibald Crary Esqr is Agent John L Boss contractor. With these Agents and contractors respectively to you will concert the necessary arrangements for the transmitting and furnishing of your supplies of money cloathing provisions &c. The Money and cloathing arms accoutrements tents and camp utensils will be ordered as to Agent by the Department of War to be forwarded to the several Agents; from the different the money and cloathing to be delivered to your Regimental Pay Master—the other articles to your Quarter Master.
          I think it will be adviseable for you to have one of your Majors stationed in Vermont, the other in Rhode Island. To New Hampshire you can more particularly direct to apply your personal attention.
          I rely upon the utmost diligence in maturing every preliminary preparative & in giving me prompt information.
          With consideration I am Sir Yr Obed St
          Rufus Graves Esqr Lt Col Commandant
        